Citation Nr: 1524124	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.  He died in October 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In a May 2013 decision, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death, and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development. 

In July 2013, the Board denied the instant claim.  The appellant subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision and Order, the Court vacated the Board's July 2013 decision, and remanded the claim to the Board for further adjudication.

In March 2015, the Board sought opinions as to the instant claim from the Veterans Health Administration (VHA).  Such opinion and an addendum opinion were obtained in March 2015.  The appellant was provided a copy of these opinions in April 2015 and was afforded an additional 60-day period to provide additional evidence and/or argument.

Thereafter, later in April 2015, the appellant provided additional argument in support of her appeal and indicated that she waived initial AOJ consideration of this evidence.  She also requested that the Board immediately proceed with the adjudication of her appeal.

In addition to the paper claims file, the Board notes that the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Finally, the VBMS file does not contain any documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in October 1993, in an accidental explosion, with the cause of death listed as a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels.

2.  The cause of the Veteran's death, a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  During his lifetime, the Veteran was service-connected for fragment wounds of the right forearm, a fragment wound of the right thigh and hip, a fragment wound of the right leg, and tonsillectomy.

4.  The Veteran's service-connected disabilities, to specifically include a fragment wound of the right thigh and hip and a fragment wound of the right leg, are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2013 letter, sent pursuant to the Board's May 2013 remand, advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, such letter informed the appellant that the Veteran was service-connected for fragment wounds of the right forearm, a fragment wound of the right thigh and hip, a fragment wound of the right leg, and tonsillectomy and notified her of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  The May 2013 letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

While the May 2013 letter was issued after the initial December 2010 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).   In the instant case, after the May 2013 letter was issued, the appellant's claim was readjudicated in a June 2013 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered, along with a January 1969 VA examination, private hospital statement showing treatment for a fractured femur in 1987, autopsy report, death certificate and the accident report issued by the United States Coast Guard.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Board obtained a VA medical opinion in May 2013, pursuant to the Board's May 2013 remand, and subsequently obtained a VHA opinion and addendum opinion in March 2015.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While the Court found the May 2013 opinion to be inadequate to decide the case, the Board finds that the March 2015 VHA opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's service treatment records, accident report, autopsy report, death certificate, and the appellant's lay statements.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist 

with respect to obtaining an opinion regarding the issue decided herein has been met. 

Additionally, in February 2012, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2012 hearing, the undersigned noted the issue on appeal as well as the specific criteria for establishing service connection for the cause of the Veteran's death.  In particular, the VLJ articulated that there was no medical opinion of record linking the Veteran's service-connected disabilities to his death. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted, other than the Veteran's autopsy report and hospital records relating to the Veteran's fractured femur, both of which were submitted subsequent to the hearing.  Furthermore, information provided at the hearing lead to the Board's remand to further develop the appellant's claim, to include requesting that the appellant identify any outstanding treatment records pertaining to the Veteran and obtaining medical opinions.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, the Board remanded the appellant's claim in May 2013 in order to provide her with proper VCAA notice in accordance with Hupp, supra, afford her an opportunity to identify any outstanding treatment records pertaining to the Veteran and obtain a medical opinion prior to readjudicating her claim.  Proper VCAA notice was provided to the appellant in a May 2013 letter, which also requested that she identify any treatment records pertaining to the Veteran. Additionally, a medical opinion was obtained in May 2013, which addressed the Board's inquiries.  Finally, the appellant's claim was readjudicated in a June 2013 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II.  Analysis

At the February 2012 Board hearing and in documents of record, the appellant asserted that the Veteran was unable to timely escape the explosion that caused his death due to his service-connected disabilities.  Specifically, she alleges that his service-connected injuries of his right leg impaired his ability to run or avoid the falling seat field during the explosion.  In a May 2015 statement, the appellant indicates that she was not disputing the Veteran's reported cause of death in the autopsy report but rather asserts that his altered gait did not enable him to escape the explosion.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.   § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death, he was service-connected for fragment wounds of the right forearm, rated 30 percent disabling; a fragment wound of the right thigh and hip, rated 10 percent disabling; and a fragment wound of the right leg and tonsillectomy, each rated noncompensable.

According to the Galveston Count Medical Examiner's report, in October 1993, three welders were below deck attempting repairs of the OMI Charger while it waited to dock at Amoco in Texas City, Texas.  One of the welders lit his welding torch, causing a large explosion.  At the time of the explosion, the Veteran was directly above the welders and was thrown to a different location of the ship and crushed by seatfolding.  No burns were apparent.  He was pronounced dead a day later.

The Veteran's death certificate indicates that he died in October 1993, in an accidental explosion on a ship where he was working as a civilian, with the cause of death listed as a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels.  The autopsy report shows that the Veteran had a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels, fracture of the pelvis, closed head injury with laceration of the scalp, fracture of the right femur, fracture of the left femur, and multiple lacerations, abrasions, and contusions.  The Chief Medical Examiner concluded that the Veteran died as a result of exsanguination due to multiple blunt injuries received due to an injury while at work.

As mentioned above, the appellant contends that, because the Veteran's service-connected injuries to the right hip, thigh, and leg hindered his ability to run, he was unable to escape the explosion which took his life or protect himself from the falling seat field.  She submitted multiple lay statements from herself, family members, and the Veteran's friend describing his limited mobility due to his service-connected disabilities, some of which also include assertions that such limitation prevented him from escaping the explosion.

In May 2013, the Board obtained a VA medical opinion, which directed the examiner to consider the appellant's contention that the Veteran's service-connected disabilities prevented him from escaping the explosion, as well as whether the service-connected disabilities themselves contributed to the cause of death.  The examiner found that the Veteran's service-connected disabilities were not related to his cause of death, on either account.  He reasoned that the explosion which caused the Veteran's death was instantaneous, as were his fatal injuries.  The examiner further recounted the Veteran's cause of death, as detailed by the pathologist, and noted that the autopsy report and death certificate made no mention of the Veteran's service-connected injuries.

However, in a May 2014 Memorandum Decision, the Court determined that the May 2013 opinion was inadequate to decide the issue.  Specifically, the Court found that, while the examiner was correct that an instantaneous explosion occurred on the Veteran's ship that ultimately contributed to his death, he also noted that the Veteran was found crushed by seat field which fell on him.  However, there was no indication that the material falling on the Veteran happened instantaneously. Additionally, there were no burns apparent.  The Court found that the fact that the explosion was instantaneous was hardly relevant to the question of whether the Veteran's service-connected disabilities substantially or materially contributed to his death by rendering him unable to get out of the way of material that crushed him.  

As a result of the Court's decision, the Board obtained a VHA opinion in March 2015.  Such VHA opinion indicated that the Veteran's occupation as a Chief Pumpman required him to tend to cargo gear and run the loading and off-loading of cargo.  The examiner noted that at the time of this employment, the Veteran was service-connected for a fragment wound of the right thigh and hip as well as a fragment wound of the right leg and that there was no evidence in the files reviewed that his service-connected conditions prevented him from performing his duties as a Chief Pumpman.  The examiner noted that an explosion caused the bulkhead to blow aft and that the Veteran was on the deck above the saddle tank when it exploded, causing him to be thrown to the deck above the center tank.  There were two other individuals killed and seven crewmen hospitalized as a result of this catastrophic explosion and, in the examiner's opinion, this explosion was instantaneous, resulting in the death of the Veteran and two crew members.   A review of the autopsy report and death certificate indicates that the Veteran's death was from exsanguination from bilateral femur fractures, so severe that his legs were rotated outward, multiple pelvic fractures, laceration of the bladder, a deep laceration to the right groin and multiple pelvic blood vessels, a closed head injury and a scalp laceration.  The examiner noted that the autopsy report did not evidence an old fragment wound to the thigh and a hip or fragment wound of the right leg and opined that there was no medical nexus establishing causality between the Veteran's service-connected fragment wound of the right thigh and fragment wound of the right leg.

In a March 2015 addendum opinion, the VHA examiner further opined that it was less likely than not that the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  The examiner reasoned that there was no objective medical record of evidence to substantiate that the Veteran's service-connected disabilities led to an impairment in mobility that would have functionally impaired him in escaping the catastrophic explosion and resulting events of the explosion to include a seat field which fell on him.  The medical records do not evidence that the Veteran was not medically qualified to perform his duties as the Chief Pumpman, which would have required him to tend, load, and unload cargo gear, and nine other crew members were unable to escape the wrath of the explosion.  The examiner further opined that it was more likely than not that the events of the explosion were instantaneous, which is substantiated by the autopsy report which evidenced that the explosion and the Veteran's fatal injuries were instantaneous.

Based on the above, the Board finds that service connection for the Veteran's cause of death is not warranted. 

Here, the appellant and others are competent to attest to the Veteran's limited mobility, as such was readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, they are not competent to assert that the inability to run from the explosion led to the Veteran's demise, as they did not observe the explosion occur, or have firsthand knowledge of the events on the ship and circumstances leading up to the explosion.  Thus, such statements are nonprobative on the question of causation.

Conversely, the Board accords the March 2015 VHA opinion and addendum opinion, which found that the explosion and the Veteran's fatal injuries were instantaneous (and therefore, unavoidable), and that his service-connected disabilities did not render him immobile and unable to avoid the falling seatfield, high probative value.  The examiner's findings reflect opinions based on a thorough review of the medical and administrative records generated during the investigation of the Veteran's death, and provides a rationale which discusses the appellant's assertions and the circumstances of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinions, and neither the appellant nor her representative has identified an existing opinion by a competent professional to support the claim. 

Furthermore, by definition, instantaneous means "occurring or completed without perceptible delay."  Webster's II New College Dictionary, 574 (1999).  Therefore, by virtue of the circumstances of the Veteran's death, a pronounced limp, altered gait and/or the ability to run would not have even been a factor in his survival of the explosion as he would not have had the opportunity to run or get out of the way of the material that crushed him.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


